FILED
                             NOT FOR PUBLICATION
                                                                            NOV 20 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JUVENAL TABOADA-BAHENA,                          No.   16-70490

              Petitioner,                        Agency No. A200-198-476

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 12, 2019**
                                Pasadena, California

Before: GRABER, BERZON, and CHRISTEN, Circuit Judges.

      We lack jurisdiction to review discretionary denials of cancellation of

removal and voluntary departure. 8 U.S.C. §§ 1252(a)(2)(B)(i), 1229b, 1229c. We

do have jurisdiction to review “colorable” legal and constitutional claims, which



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we review de novo. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005); 8 U.S.C. § 1252(a)(2)(D).

      Here, Taboada-Bahena incorrectly argues that the Immigration Judge (“IJ”)

and the Board did not deny his requested relief as an exercise of discretion. To the

extent that Taboada-Bahena raises due process challenges to the admission of the I-

213's and his inability to cross-examine the preparers of those forms, his arguments

fail. He raised no objection to the forms when they were admitted by the IJ, and he

has not overcome the presumption that the forms were reliable. Espinoza v. INS,

45 F.3d 308, 310 (9th Cir. 1995).

      As there are no cognizable legal or constitutional claims, we lack

jurisdiction over the discretionary denial of relief, which is independently

dispositive. We therefore do not reach the question whether Taboada-Bahena was

disqualified.

      DISMISSED.




                                          2